DETAILED ACTION

This office action is in response to the claims filed 7/21/2020.  Claims 1-10 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deal (2005/0202944).
Regarding claim 1, Deal in fig 2 discloses a muscle recovery device (exerciser and massager apparatus), comprising: an elongated tubular shaped main body (4) (shaft) having a first end (left end), a second end (right end) and a middle section (center curved portion); a first handle (1) (handle on left end) that is disposed along the 
Regarding claim 2, Deal discloses the main body (4) includes a curvilinear shape (shaft has a long curved near semicircular shape (para [0013]).
Regarding claim 3, Deal in fig 2 discloses each of the plurality of independently operable rollers (3) is positioned perpendicular to a section of the main (4) body to which the roller (3) is secured (device can have multiple rollers (para [0013]), and as shown in fig 2, roller (3) is perpendicular to a section of the main (4) body to which the roller (3) is secured, and therefore, each of the plurality of rollers would be positioned perpendicular to a section of the main (4) body to which the roller (3) is secured).
Regarding claim 4, Deal discloses each of the plurality of independently operable rollers includes a circular-shaped body having an outside surface (3) (rolling surface) and a central aperture (includes a central aperture by which the roller can move or slide along the arc of the main body (4) (para [0013]).
Regarding claim 8, as shown in fig 2, Deal discloses the outside surface of at least one of the plurality of independently operable rollers (3) is smooth (see fig 2 of Deal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deal as applied to claim 4 above, and further in view of Dakides (2016/0136032).
Regarding claim 5, Deal discloses a roller with an outer surface.
Deal does not disclose the outside surface of at least one of the plurality of independently operable rollers includes a plurality of indentations.
However, Dakides teaches a massage device including a roller (112) (mid size ball) (para [0078]), and in figs 13-14 teaches that an outer surface of the roller (112) includes a plurality of protrusions (108) (ridges) and a plurality of indentations (valleys) formed therebetween (para [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the outer surface of at least one of the plurality of independently operable rollers of Deal by providing a plurality of protrusions (ridges) with a plurality of indentations (valleys) formed therebetween as taught by Dakides in order to provide ridges to facilitate massage and therapy (Dakides, para [0081]).
Regarding claim 6, Deal discloses a roller with an outer surface.
Deal does not disclose the outside surface of at least one of the plurality of independently operable rollers includes a plurality of protrusions.
However, Dakides teaches a massage device including a roller (112) (mid size ball) (para [0078]), and in figs 13-14 teaches that an outer surface of the roller (112) includes a plurality of protrusions (108) (ridges) and a plurality of indentations (valleys) formed therebetween (para [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the outer surface of at least one of the plurality of independently operable rollers of Deal by providing a plurality of protrusions (ridges) with a plurality of indentations (valleys) formed therebetween as taught by Dakides in order to provide ridges to facilitate massage and therapy (Dakides, para [0081]).
Regarding claim 7, Deal discloses a roller with an outer surface.
Deal does not disclose the outside surface of at least one of the plurality of independently operable rollers includes a plurality of indentations and a plurality of protrusions.
However, Dakides teaches a massage device including a roller (112) (mid size ball) (para [0078]), and in figs 13-14 teaches that an outer surface of the roller (112) includes a plurality of protrusions (108) (ridges) and a plurality of indentations (valleys) formed therebetween (para [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the outer surface of at least one of the plurality of independently operable rollers of Deal by providing a plurality of protrusions (ridges) with a plurality of indentations (valleys) formed therebetween as taught by Dakides in order to provide ridges to facilitate massage and therapy (Dakides, para [0081]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deal as applied to claim 4 above, and further in view of Hogan (2017/0181922).
Regarding claim 9, Deal disclose a plurality of independent rollers.  
Deal does not disclose a bearing assembly that is positioned within the central aperture of each of the plurality of independently operable rollers.
However, Hogan teaches a massage device including main body (210) (core structure) and a plurality of independent rollers (102, 104) (large and small rollers) (para [0022]), and in fig 4a teaches the rollers are provided with a bearing assembly (416a) (bearings) that is positioned within the central aperture (within the throughbore of roller (402)) of each of the plurality of independently operable rollers (402) (para [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of independent roller of Deal by providing a bearing assembly that is positioned within the central aperture of each of the plurality of independently operable rollers as taught by Hogan so that the plurality of rollers can freely rotate independently of the main body (Hogan, para [0046]) with less friction.
Regarding claim 10, the modified Deal’s reference discloses the bearing assembly (416 of Hogan) of each of the plurality of independently operable rollers (402 of Hogan) is in communication with the main body (110 of Hogan) (bearing assembly includes throughbore (422) which is configured for attachment to the main body (110 of Hogan) (Hogan, para [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eitzen (2010/0331744), Lambden (6,241,693), and Niquet (3,279,462) disclose massage device including a curved main body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785